Exhibit 10.13.1

PREMIERWEST BANK
EXECUTIVE SURVIVOR INCOME AGREEMENT

           THIS EXECUTIVE SURVIVOR INCOME AGREEMENT is made this 12th day of
November, 2002, by and between PremierWest Bank, an Oregon-chartered,
FDIC-insured bank with its main office in Medford, Oregon (the “Bank”), and John
L. Anhorn, President & Chief Executive Officer (the “Executive”).

           WHEREAS, to encourage the Executive to remain an employee of the
Bank, the Bank is willing to provide benefits to the Executive’s
beneficiary(ies) if (i) the Executive dies prior to terminating employment, or
(ii) if the Executive dies after Termination of Employment provided the
Executive terminated employment due to Disability, Change in Control, or
attaining Normal Retirement Age. The Bank will pay the benefits from its general
assets, but only so long as one of its general assets is a life insurance policy
on the Executive’s life.

AGREEMENT

               The Executive and the Bank agree as follows:

Article 1
Definitions

                Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

                 1.1        “Change in Control” means if any one of the
following events occurs:

                               (a) Merger. Premier West Bancorp (“Bancorp”)
merges into or consolidates with another
                 corporation, or merges another corporation into Bancorp, and as
a result less than 50% of the combined
                 voting power of the resulting corporation immediately after the
merger or consolidation is held by persons
                 who were the holders of Bancorp’s voting securities immediately
before the merger or consolidation,

                                (b) Acquisition of Significant Share Ownership.
(1) a report on Schedule 13D or another form or
                  schedule (other than Schedule 13G) is filed or is required to
be filed under sections 13(d) or 14(d) of the
                  Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in
                  concert has or have become the beneficial owner of 25% or more
of a class of Bancorp’s voting securities,
                  or (2) a person or persons acting in concert has or have
become the beneficial owner of 10% or more of a
                  class of Bancorp’s voting securities and the person or the
person’s or group’s nominee becomes the
                  Chairman of the Board of Bancorp, but this paragraph (b) shall
not apply to beneficial ownership of voting
                  shares of Bancorp held in a fiduciary capacity by an entity in
which Bancorp directly or indirectly
                  beneficially owns 50% or more of the outstanding voting
securities,

                                (c) Change in Board Composition. during any
period of two consecutive years, individuals who
                  constitute Bancorp’s board of directors at the beginning of
the two-year period cease for any reason to
                  constitute at least a majority thereof; provided, however,
that — for purposes of this paragraph (c) — each
                  director who is first elected by the board (or first nominated
by the board for election by stockholders) by a
                  vote of at least two-thirds (b) of the directors who were
directors at the beginning of the period shall be
                  deemed to have been a director at the beginning of the
two-year period, or

                                 (d) Sale of Assets. Bancorp sells to a third
party all or substantially all of Bancorp’s assets. For
                   this purpose, sale of all or substantially all of Bancorp’s
assets includes sale of the shares or assets of the
                   Bank.

               1.2         “Disability” means the Executive suffers a sickness,
accident, or injury which has been determined by the carrier of any individual
or group disability insurance policy covering the Executive, or by the Social
Security Administration, to be a disability rendering the Executive disabled.
The Executive must submit proof to the Bank of the carrier’s or the Social
Security Administration’s determination upon the request of the Bank.

--------------------------------------------------------------------------------



          1.3      “Good Reason” means the occurrence of any of the events or
conditions described in clauses (a) through (f) hereof without the Executive’s
express written consent –

              (a)        a material reduction in Executive’s title or
responsibilities;

              (b)       a reduction in base salary as in effect on the date of a
Change in Control;

              (c)        relocation of the Bank’s principal executive offices,
or requiring the Executive to change his
              principal work location, to any location that is more than 15
miles from the location of the Bank’s principal
              executive offices on the date of this Agreement;

              (d)        the failure by the Bank to continue to provide the
Executive with compensation and benefits
              substantially similar to those provided to him under any of the
employee benefit plans in which the
              Executive becomes a participant, or the taking of any action by
the Bank which would directly or indirectly
              materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by
              him at the time of the Change in Control; or

              (e)         the failure of the Bank to obtain a satisfactory
agreement from any successor or assignee of the
              Bank to assume and agree to perform this Agreement.

              1.4         "Normal Retirement Age" means the Executive’s 65nd
birthday.

              1.5         "Normal Retirement Date" means the later of the Normal
Retirement Age or Termination of Employment.

           1.6        “Termination for Cause” means the definition of
termination for cause specified in any employment agreement existing on the date
hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to an employment agreement containing a definition of
termination for cause, Termination for Cause means the Bank has terminated the
Executive’s employment for any of the following reasons:

               (a)          Gross negligence or gross neglect of duties;

               (b)          Commission of a felony or of a gross misdemeanor
involving moral turpitude; or

               (c)          Fraud, disloyalty, or willful violation of any law
or significant Bank policy committed in
                              connection with the Executive’s employment and
resulting in an adverse effect on the Bank.

                1.7         “Termination of Employment” with the Bank means that
the Executive shall have ceased to be employed by the Bank for any reason
whatsoever, excepting a leave of absence approved by the Bank. For purposes of
this Agreement, if there is a dispute over the employment status of the
Executive or the date of termination of the Executive’s employment, the Bank
shall have the sole and absolute right to decide the dispute, unless a Change in
Control shall have occurred.

Article 2
Entitlement to Benefit

            2.1           Pre-Termination of Employment Survivor Income Benefit.
If the Executive dies in active service to the Bank, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.1.

            2.2           Disability Continuation. If the Executive terminates
employment due to Disability and then dies, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2.

2

--------------------------------------------------------------------------------



          2.3        Change in Control Continuation. If the Executive’s
employment with the Bank terminates involuntarily within 24 months after a
Change in Control (excepting Termination for Cause) or in the event the
Executive terminates employment voluntarily for Good Reason within 24 months
after such Change in Control, the Bank shall pay the Executive’s designated
beneficiary the survivor income benefit described in Section 2.5.2 following the
Executive’s death.

          2.4        Normal Retirement Benefit. If the Executive terminates
employment on or after Normal Retirement Age, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2 following the Executive’s death.

          2.5        Amount of Benefits. The Bank shall pay one of the following
benefits to the Executive’s beneficiary in a single lump sum within 90 days
following submission of a proof of a claim substantiating the Executive’s death.

             2.5.1      Pre-Retirement Death Benefit. If the Executive was
employed by the Bank at the time of death,
                           the death benefit shall be $415,000.

             2.5.2      Post-Retirement Death Benefit. If the Executive was no
longer employed by the Bank at the time
                           of death but had terminated employment
                           •        due to Disability,
                           •        involuntarily within two years after Change
in Control, or in the event the Executive had
                                    terminated employment voluntarily for Good
Reason within two years of such Change in
                                    Control, or
                           •       on or after Normal Retirement Age,
                                    the death benefit shall be $250,000.

Article 3
Beneficiaries

          3.1        Beneficiary Designations. The Executive shall designate a
beneficiary by filing a written designation with the Bank. The Executive's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.

          3.2        Facility of Payment. If a benefit is payable to a minor, to
a person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority, or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 4
General Limitations

          4.1        Termination for Cause. Notwithstanding any provision of
this Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if Termination of Employment is due to the Executive’s actions
resulting in Termination for Cause.

          4.2        Suicide or Misstatement. The Bank shall not pay any benefit
under this Agreement if the Executive commits suicide within three years after
the date of this Agreement. In addition, the Bank shall not pay any benefit
under this Agreement if the Executive has made any material misstatement of fact
on any application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.

             4.3         Removal. If the Executive is removed from office or
permanently prohibited from participating in

3

--------------------------------------------------------------------------------



the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order.

          4.4        Insolvency. If the Commissioner of the Oregon Department of
Banking appoints the Federal Deposit Insurance Corporation as receiver for the
Bank under Oregon Revised Statutes section 711.405, all obligations under this
Agreement shall terminate as of the date of the Bank’s declared insolvency.

          4.5        Termination of Participation. The Executive’s rights under
this Agreement shall cease if the Executive’s employment with the Bank is
terminated prior to the Normal Retirement Age, except as provided in section 2.2
(termination because of Disability) or section 2.3 (termination within 24 months
after a Change in Control).

Article 5
Claims and Review Procedures

              5.1        Claims Procedure. A participant or beneficiary
(“claimant”) who has not received benefits under
the Agreement that he or she believes should be paid shall make a claim for such
benefits as follows:

              5.1.1      Initiation – Written Claim. The claimant initiates a
claim by submitting to the Bank a written
                            claim for the benefits.

              5.1.2      Timing of Bank Response. The Bank shall respond to such
claimant within 90 days after receiving
                            the claim. If the Bank determines that special
circumstances require additional time for processing
                            the claim, the Bank can extend the response period
by an additional 90 days by notifying the
                            claimant in writing, prior to the end of the initial
90-day period, that an additional period is
                            required. The notice of extension must set forth the
special circumstances and the date by which
                            the Bank expects to render its decision.

              5.1.3      Notice of Decision. If the Bank denies part or all of
the claim, the Bank shall notify the claimant in
                            writing of such denial. The Bank shall write the
notification in a manner calculated to be
                            understood by the claimant. The notification shall
set forth:

                            (a) The specific reasons for the denial;

                            (b) A reference to the specific provisions of the
Agreement on which the denial is based;

                            (c) A description of any additional information or
material necessary for the claimant to perfect
                            the claim and an explanation of why it is needed;

                            (d) An explanation of the Agreement’s review
procedures and the time limits applicable to such
                            procedures; and

                            (e) A statement of the claimant’s right to bring a
civil action under ERISA (Employee Retirement
                            Income Security Act) Section 502(a) following an
adverse benefit determination on review.

               5.2        Review Procedure. If the Bank denies part or all of
the claim, the claimant shall have the
               opportunity for a full and fair review by the Bank of the denial,
as follows:

               5.2.1     Initiation – Written Request. To initiate the review,
the claimant, within 60 days after receiving
               the Bank’s notice of denial, must file with the Bank a written
request for review.

               5.2.2      Additional Submissions – Information Access. The
claimant shall then have the opportunity to
               submit written comments, documents, records, and other
information relating to the claim. The Bank
               shall also provide the claimant, upon request and free of charge,
reasonable access to, and copies of, all

4

--------------------------------------------------------------------------------



                  documents, records, and other information relevant (as defined
in applicable ERISA regulations) to the
                  claimant’s claim for benefits.

                  5.2.3      Considerations on Review. In considering the
review, the Bank shall take into account all
                  materials and information the claimant submits relating to the
claim, without regard to whether such
                  information was submitted or considered in the initial benefit
determination.

                 5.2.4       Timing of Bank Response. The Bank shall respond in
writing to such claimant within 60 days
                 after receiving the request for review. If the Bank determines
that special circumstances require
                 additional time for processing the claim, the Bank can extend
the response period by an additional 60
                 days by notifying the claimant in writing, prior to the end of
the initial 60-day period, that an additional
                 period is required. The notice of extension must set forth the
special circumstances and the date by which
                 the Bank expects to render its decision.

                 5.2.5       Notice of Decision. The Bank shall notify the
claimant in writing of its decision on review. The
                 Bank shall write the notification in a manner calculated to be
understood by the claimant. The
                 notification shall set forth:

                                (a) The specific reasons for the denial;

                                (b) A reference to the specific provisions of
the Agreement on which the denial is based;

                                (c) A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable
                                access to, and copies of, all documents,
records, and other information relevant (as defined in
                                applicable ERISA regulations) to the claimant’s
claim for benefits; and

                                (d) A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).

Article 6
Miscellaneous

              6.1         Amendments and Termination. The Bank may amend or
terminate this Agreement at any time if, pursuant to legislative, judicial, or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the Bank
(other than the financial impact of paying the benefits).

              6.2         Binding Effect. This Agreement shall bind the
Executive and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

              6.3         No Guarantee of Employment. This Agreement is not a
contract for employment. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank's right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

              6.4         Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

              6.5         Successors; Binding Agreement. By an assumption
agreement in form and substance satisfactory to the Executive, the Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform this Agreement if no such succession had occurred.

                   6.6          Tax Withholding. The Bank shall withhold any
taxes that are required to be withheld from the benefits provided under this
Agreement.

5

--------------------------------------------------------------------------------



                6.7      Applicable Law. Except to the extent preempted by the
laws of the United States of America, the
                validity, interpretation, construction, and performance of this
Agreement shall be governed by and
                construed in accordance with the laws of the State of Oregon,
without giving effect to the principles of
                conflict of laws of such state.

                6.8      Unfunded Arrangement. The Executive’s beneficiary(ies)
are general unsecured creditors of
                theBank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the
                Bank to pay such benefits. The rights to benefits are not
subject in any manner to anticipation, alienation,
                sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on
                the Executive's life is a general asset of the Bank to which the
Executive and the Executive’s
                beneficiary(ies) have no preferred or secured claim.

                6.9       Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and
                theExecutive as to the subject matter hereof. No rights are
granted to the Executive’s beneficiary by virtue
                of this Agreement other than those specifically set forth
herein.

                6.10     Administration. The Bank shall have all powers which
are necessary to administer this
Agreement, including but not limited to:

                            (a) Interpreting the provisions of the Agreement;

                            (b) Establishing and revising the method of
accounting for the Agreement;

                            (c) Maintaining a record of benefit payments; and

                            (d) Establishing rules and prescribing any forms
necessary or desirable to administer the
                            Agreement.

                6.11     Named Fiduciary. For purposes of the Employee
Retirement Income Security Act of 1974, if
                            applicable, the Bank shall be the named fiduciary
and plan administrator under this Agreement.
                            The named fiduciary may delegate to others certain
aspects of the management and operation
                            responsibilities of the plan including the
employment of advisors and the delegation of ministerial
                            duties to qualified individuals.

            6.12     Severability. If for any reason any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not held so invalid, and each such other provision shall, to
the full extent consistent with the law, continue in full force and effect. If
any provision of this Agreement shall be held invalid in part, such invalidity
shall in no way affect the remainder of such provision, not held so invalid and
the remainder of such provision, together with all other provisions of this
Agreement shall, to the full extent consistent with the law, continue in full
force and effect.

            6.13     Headings. The headings of Sections herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

            6.14     Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.

                                                   (a)      If to the Bank, to:

6

--------------------------------------------------------------------------------



                                                              Board of Directors
                                                              PremierWest Bank
                                                              P.O.Box40
                                                              Medford, Oregon
97501-0003

                                               (b)          If to the Executive,
to:
                                                             
_________________________________
                                                             
_________________________________
                                                             
_________________________________

                                                              and to such other
or additional person or persons as either party shall have
                                                              designated to the
other party in writing by like notice.

              6.15      IRC §1035 Exchanges. The Executive recognizes and agrees
that the Bank may after this Agreement is adopted wish to exchange the policy of
life insurance on the Executive’s life for another contract of life insurance
insuring the Executive’s life. Provided that the policy is replaced (or intended
to be replaced) with a comparable policy of life insurance, the Executive agrees
to provide medical information and cooperate with medical insurance-related
testing required by a prospective insurer for implementing the policy or, if
necessary, for modifying or updating to a comparable insurer.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

                   Executive:      Bank:        PremierWest Bank 
By _________________________   By:___________________________ John L. Anhorn 
                                  Its:______________________________
Title____________________________       


             AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO
I.R.C. §1035 EXCHANGE

            I acknowledge that I have read the Executive Income Survivor
Agreement and agree to be bound by its terms, particularly the covenant on my
part set forth in section 6.15 of the Executive Income Survivor Agreement to
provide medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under this Executive Income Survivor Agreement.

_____________________________                                                                               _____________________________                                                                                 
Witness                                                                                                                                   
Executive

7

--------------------------------------------------------------------------------



Beneficiary Designation
PremierWest Bank
EXECUTIVE SURVIVOR INCOME AGREEMENT

                  I designate the following as beneficiary of benefits under
this Agreement payable following my death:

                       Primary:
________________________________________________________________________
                       ______________________________________________________________________________

                       Contingent:
_____________________________________________________________________
                        _____________________________________________________________________________

      Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date
                 of the trust agreement.

                  I understand that I may change these beneficiary designations
by filing a new written designation with the
Bank. I further understand that the designations will be automatically revoked
if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature________________________________
Date____________________________________ Received by the Bank this_________ day
of ___________________, 2006.  By_____________________________________
Title____________________________________


8

--------------------------------------------------------------------------------